Exhibit 10.7
DEUTSCHE BANK TRUST COMPANY AMERICAS
60 WALL STREET
NEW YORK, NEW YORK 10005
July 16, 2008
Wellman, Inc.
1041 521 Corporate Center Drive
Fort Mill, South Carolina 29715
Attention: Chief Financial Officer
and Treasurer and Chief Accounting Officer
Re: Wellman, Inc. Credit Agreement dated as of February 27, 2008
     Reference is hereby made to that certain Credit Agreement, dated as of
February 27, 2008, by and among Wellman, Inc. (the “Funds Administrator”) and
the other Borrowers party thereto, as debtors and debtors in possession, as
Borrowers, the Lenders from time to time party thereto, Deutsche Bank Trust
Company Americas, as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent, and the other agents signatory thereto (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
     The undersigned Administrative Agent, on behalf of the Majority Lenders,
hereby consents to the Funds Administrator’s request that the Lenders waive
compliance with the minimum EBITDA requirement for June 2008 set forth in
Section 8.1(a) of the Credit Agreement be for the period from July 16, 2008
through August 4, 2008. Except as expressly provided herein with respect to
Section 8.1 (a) of the Credit Agreement, (i) this letter shall not be construed
as a consent, waiver or other modification with respect to any term, condition,
or any other provision of the Credit Agreement or any other Loan Document, and
each of the Loan Documents shall remain in full force and effect, and
(ii) neither this letter, nor any other communication between the Administrative
Agent and the Funds Administrator or any other Borrower shall be deemed to be a
waiver, modification, or release of any Default or Event of Default, whether
such Default or Event of Default arose or arises before, on or after the date
hereof and whether or not known to the Administrative Agent
[signature page follows]

 



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                DEUTSCHE BANK TRUST COMPANY         AMERICAS, as Administrative
Agent    
 
           
 
  By:   /s/ Dusan Lazarov    
 
           
 
  Title:   Vice President    
 
           
 
  By:   /s/ Keith C. Braun    
 
           
 
  Title:   Managing Director    

          Acknowledged and agreed as of     This 18 day of July, 2008    
 
        WELLMAN, INC.    
 
       
By:
  /s/ Keith R. Phillips    
 
       
Title:
  Chief Financial Officer    

Signature Page to Waiver

 